United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                December 10, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 03-10452
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

LINDA C. ROLLINS,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                  USDC No. 4:00-CR-00022-ALL-Y
                      --------------------

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Linda C. Rollins appeals the district court’s judgment

revoking her supervised release and sentencing her to 24 months’

imprisonment.   Rollins argues that the district court erred

by not inquiring on the record whether she was knowingly,

intelligently, and voluntarily pleading true to the alleged

supervised release violations.   She contends that the protections

afforded to criminal defendants by FED. R. CRIM. P. 11 and

Boykin v. Alabama, 395 U.S. 238 (1969), should extend to

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No. 03-10452
                                   -2-

supervised release revocation proceedings.      Rollins concedes that

this issue is foreclosed by this court’s precedent in United

States v. Johns, 625 F.2d 1175, 1176 (5th Cir. 1980), and she

states that she is raising the issue solely to preserve it for

possible future review.

     Rollins did not object to the district court’s noncompliance

with the procedures in FED. R. CRIM. P. 11 and Boykin.

Accordingly, this court’s review is for plain error.      See United

States v. Calverley, 37 F.3d 160, 162–64 (5th Cir. 1994) (en

banc).

     In Johns, this court held that FED. R. CRIM. P. 11 is

inapplicable to probation revocation hearings.      See Johns,

625 F.2d at 1176.      The issue whether the district court should

have complied with FED. R. CRIM. P. 11 at Rollins’ revocation

hearing is foreclosed by Johns.      Thus, Rollins fails to

demonstrate that the district court erred by not complying with

FED. R. CRIM. P. 11.

     This court has not yet addressed the issue whether

Boykin is applicable to probation revocation hearings.        See id.

Given the lack of controlling authority in this circuit on this

issue, any error by the district court with regard to Boykin was

not clear or obvious and, therefore, does not meet the plain-

error standard.     See Calverley, 37 F.3d at 163–64.

     The Government has filed a motion to dismiss the appeal

or to summarily affirm the judgment without further briefing.
                             No. 03-10452
                                  -3-

In the alternative, the Government moves for an extension of

time.   The motion to dismiss the appeal is DENIED.   The motion

for summary affirmance is GRANTED.    The motion for an extension

of time is DENIED as moot.

     AFFIRMED.